Citation Nr: 1540448	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, with sciatica, including as secondary to service-connected right knee disability.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and a July 2013 rating decision by the RO in Muskogee, Oklahoma.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

I.  Service Connection for Low Back Disability, with Sciatica 

The Veteran has alleged that several physicians have informed him that his low back disability was caused by his service-connected right knee disability.  No such opinion is of record.  Therefore, the Veteran should be invited to have the physicians in question provide opinions, with underlying rationale, in support of his claim.

In March 2010, VA physician O.M., M.D., opined that the Veteran's back pain was most likely secondary to sacroiliac joint arthropathy due to pelvic obliquity and scoliosis.  The physician noted that this opinion was based upon examination of the Veteran and a review of his history.  Unfortunately, the VA physician did not address the etiology of the Veteran's pelvic obliquity and scoliosis.

In June 2013, a DBQ examination of the spine was conducted.  The report of this examination concluded with diagnoses of lumbar spine degenerative joint disease and sciatica left lower extremity.  

In October 2013, a DBQ medical opinion was obtained concerning the etiology of the Veteran's current low back disability.  Specifically, the examiner opined that the Veteran's "claimed condition" was less likely than not proximately due to or the result of his service-connected right knee disability.  In support of this opinion, the examiner indicated that the Veteran's current low back disability was more accurately diagnosed as lumbar spondylosis with foraminal stenosis.  The examiner then cited medical literature indicating that spondylosis, or degenerative arthritis affecting the spine, is the most common cause of lumbar spinal stenosis and specifically affects individuals over the age of 60 years; and that spinal stenosis is most commonly caused by degenerative bone disease and is increasingly recognized as a cause of disability in the aging population.  The examiner also noted that the Veteran's stenosis was worse on the left side of the lumbar spine, and that it would be illogical for this to have been caused by a right knee disability.  

Upon review, the Board finds the October 2013 medical opinion to be inadequate.  While the rationale suggests that the Veteran's spondylosis caused his stenosis, there is essentially no rationale offered as to the etiology of the spondylosis. Moreover, the opinion provided is completely silent as to the Veteran's sciatica of the left lower extremity.  Thus, it is unclear if the sciatica of the left lower extremity is considered part of, or has any relationship to, the Veteran's lumbar spondylosis with foraminal stenosis.  

Under these circumstances, the originating agency must obtain the Veteran's updated treatment records, and then arrange for him to be scheduled for a VA examination to determine the nature and etiology of all low back disorders and sciatica present during the period of the claim.

II.  Initial Evaluation for Bilateral Hearing Loss

In August 2015, the Veteran's representative reported that the Veteran's service-connected bilateral hearing loss had worsened since his most recent audiological evaluation was performed in May 2013.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran that he should, to the extent that he is able, submit statements from his physician or physicians supporting his contention that his low back disability with sciatica was caused or aggravated by his service-connected right knee disability.  He should also be informed that the physician(s) should include the rationale for any opinions provided.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

3.  After completion of the foregoing, if the evidence of record is not sufficient to substantiate the Veteran's claim for service connection for low back disability with sciatica, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim, including lumbar spondylosis with foraminal stenosis; scoliosis; degenerative changes throughout the lumbar spine, with mild disc bulging at L4-5 and L5-S1; and sciatica of the left lower extremity.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, the March 2010 opinion from VA physician O.M., M.D., and with consideration of the Veteran's statements, the examiner must identify each low back disorder present during the period of the claim.  

Which respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service and if not an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the service-connected right knee disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be scheduled for an appropriate examination to determine the severity of his service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the issues on appeal must be readjudicated.  If any benefit on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




